Citation Nr: 0807089	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for sleep apnea including 
as secondary to depression, hypertension and other service-
connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is veteran who served on active duty from 
February 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the course of the current 
appeal, a number of actions have taken place which have 
resolved various pending appellate and nonappellate issues 
raised by the veteran.  Service connection was granted for 
major depressive disorder, migraine headaches, hemorrhoids, 
hypertension, and ruptured deltoid ligament of the left 
ankle, with post-traumatic arthritis.  In November 2006 the 
instant claim for sleep apnea was remanded for further 
development.  



FINDING OF FACT

Sleep apnea was not shown in service or for many years 
thereafter and it is not shown that current sleep apnea is 
related to service or to service-connected hypertension or 
depression or any of the veteran's other service-connected 
disabilities.  



CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2004 
letter explained the evidence necessary to substantiate a 
claim for service connection.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  A May 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).    
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  In addition the case was 
readjudicated by supplemental statements of the case after 
complete notice was given, in June 2006 and September 2007.  
The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, a VA medical 
opinion was provided regarding the veteran's claim in March 
2006.  The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any treatment or 
findings of sleep apnea or sleep-related problems or any 
complaints by the veteran of fatigue or difficulty getting a 
good night's sleep.  The veteran did experience some level of 
chest pain.  In April 1978 the veteran complained of chest 
pain that had lasted about 2 weeks.  Mild tenderness at the 
6th and 7th intercostal space was noted and the diagnosis was 
chest pain.  In January 1979 he complained of difficulty 
breathing later at night due to chest pain.  The diagnosis 
was intercostal muscle spasm.  In June and August 1978 the 
veteran also complained of chest pain.  In August 1978 it was 
noted that the veteran's chest hurt after eating and the 
diagnostic assessment was reflux esophagitis.  A separate 
August 1978 note showed that the veteran complained of 
shortness of breath on deep breathing and while trying to 
sleep.  He also had sharp pains in the chest after meals.  
Physical examination showed tenderness over the base of the 
sternum.  The diagnostic assessment was probable esophagitis.  
In September 1978 the veteran complained of chest pain of two 
weeks duration.  In May 1980 the veteran complained of chest 
pain and the diagnosis was high blood pressure.  On July 1982 
separation examination the veteran's lungs and chest were 
found to be normal and he did not report a history of 
shortness of breath or pain or pressure in the chest.  He 
also did not report frequent trouble sleeping.  

A July 1997 rating decision granted service connection for 
hypertension.   

At a November 1997 private medical examination the veteran 
reported that sometimes when he would lie sleeping on his 
back he felt like he snored and that there would be pauses in 
his breathing.  

VA records from April 2002 to August 2006 show evaluation and 
treatment for sleep apnea.  An April 2002 progress note shows 
that the veteran sought assessment for sleep apnea.  He 
reported that he snored to the point that it disrupted his 
wife's sleep and that she had witnessed the apnea.  He also 
indicated that he was fatigued throughout the day.  An 
October 2002 sleep diagnosis clinic note shows that the 
veteran underwent a sleep study in September 2002 with CPAP 
titration.  The study resulted in a diagnosis of obstructive 
sleep apnea syndrome and noted that the veteran had 
clinically significant sleep disordered breathing.  The 
treating physician's assistant ordered a CPAP machine and 
recommended an Ear, Nose and Throat consultation to rule out 
upper airway abnormality/obstruction.  A September 2003 VA 
progress note shows a diagnosis of severe obstructive sleep 
apnea syndrome.  Additionally, the veteran was referred for a 
private evaluation of his sleep apnea in November 2006, which 
yielded diagnoses of obstructive sleep apnea syndrome, 
moderate, periodic limb movement disorder (non-arousing) and 
depressive disorder.    

In his July 2002 notice of disagreement the veteran indicated 
that he strongly believed that his sleep apnea and chronic 
fatigue condition led to his discharge from service.  

A VA mental health record from September 2002 shows a 
diagnostic assessment of depressive disorder NOS (not 
otherwise specified), rule out major depressive disorder 
secondary to sleep apnea.  

In a December 2004 statement the veteran indicated that he 
was discharged because of what was listed as apathy, 
defective attitude and unsuitability and that all of these 
problems were related to his current medical conditions of 
depression, sleep apnea and fatigue.  

A March 2006 rating decision granted service connection for 
migraine headaches and major depressive disorder.  

A March 2006 VA examination report shows that the veteran 
reported that his sleep apnea had existed since 1979 and was 
diagnosed by a sleep study.  He had trouble staying awake 
during daytime hours due to his sleep apnea condition, which 
occurred persistently.  The sleep apnea affected his daytime 
function by causing him to have difficulty staying awake, 
especially during meetings.  He found it difficult to focus 
and his treatment included a CPAP machine.  After physical 
examination and review of the claims file the examiner 
arrived at a diagnosis of sleep apnea.  He commented that it 
was unknown when the veteran first experienced sleep apnea.  
He noted that the veteran did request an evaluation for the 
condition in April 2002 but prior to this sleep apnea was 
never mentioned.  The examiner found that it could not be 
determined whether the sleep apnea was service related or not 
because there was nothing in the records or the information 
provided by the veteran to show a causal relationship between 
current sleep apnea and service.  There was no indication in 
the records that the veteran was suffering from sleep apnea 
during service.  

In a March 2006 statement the veteran indicated that ever 
since he was discharged from service against his wishes he 
had had sleep disturbances.  

In a May 2006 statement the veteran indicated that had his 
sleep apnea been diagnosed in service he would not have been 
found to have the negative attributes of unsuitability, 
apathy and defective attitude that led to his discharge from 
service.  He would have sought treatment in service and would 
not have suffered many long years not even knowing of a 
condition called sleep apnea.  

In an October 2006 brief the veteran's representative 
contended that the veteran underwent a sleep study during 
service, which initially diagnosed his sleep disorder.  

In A January 2007 statement the veteran indicated that from 
1978 to 1979 he was not aware of any conditions or sleep 
studies that may or may not have taken place and he was not 
made aware of a condition called sleep apnea.  Thus, if no 
condition had been identified, he doubted if any studies were 
done.  He did indicate that it was during service that he 
first noticed a problem with his sleep and breathing, which 
caused him to feel tired and sleepy.  The condition caused 
him to go on sick call often and was made worse by the 
harassment he received from his superiors who assumed he was 
lazy and unfit for duty.  The veteran also indicated that his 
current sleep apnea was directly related to his military 
service and to his other diagnosed conditions.  

In an October 2007 statement the veteran indicated that the 
evidence showed that his sleep apnea was related to his 
depression, high blood pressure and other conditions, which 
were all brought on by military service.  He also noted that 
his sleep apnea had been aggravated by these other 
conditions.  He further indicated that he had an issue with 
the representative who stated that he said that he went 
through a sleep study in 1978-1979 as that was simply not 
true.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran's service medical records are negative for any 
clinical reference to sleep apnea.  Likewise, there is no 
reference to sleep apnea or symptoms that appear compatible 
with sleep apnea until many years after service.  The first 
actual mention of sleep apnea does not come until April 2002 
when the veteran sought evaluation for the condition.  The 
first apparent report from the veteran of sleep apnea-like 
symptoms is not until November 1997 when the veteran 
indicated that sometimes when he would lie sleeping on his 
back he felt like he snored and there would be pauses in his 
breathing.  

The veteran has indicated that he has had problems with sleep 
apnea from service until the present day.  The evidence of 
record, however, simply does not support this.  Service 
medical records do not show that the veteran complained to 
medical personnel about problems with his sleep pattern such 
as the problems he reported in November 1997.  Nor do they 
show other types of difficulties reported by the veteran that 
might be consistent with sleep apnea such as complaints of 
fatigue or daytime sleepiness.  Also, although the veteran 
did have periods of chest pain in service and at least two 
medical visits for shortness of breath there is no indication 
that the pain or breathing problems were related to sleep 
apnea.  He did report in August 1978 that he had pain in his 
chest while trying to sleep but he did not report that he had 
chest pain upon awakening during the night and did not 
otherwise report any disruptions in his sleep pattern. 

Similarly, after the veteran's separation from service in 
1982, there are no sleep apnea-related complaints of record 
until 1997, some 15 years after service.  Presumably, if the 
veteran was continually bothered by sleep apnea-related 
problems he would have sought medical attention for these 
problems in an effort to attempt to alleviate them (as he did 
in 1997).  The Board notes that the service medical records 
and more recent medical records do not show that the veteran 
is an individual who tends to avoid seeking medical 
attention.  Thus, even if he did not want to go to sick call 
that often while he was in service to avoid being viewed 
negatively, he would not have been subject to this same 
limitation once he was separated from service.  Thus, 
although the veteran is competent to testify regarding any 
sleep apnea-related symptoms he may have experienced, the 
Board does not find credible the veteran's testimony that he 
has continuously had sleep apnea from service to the present 
day.  

The veteran essentially contends that the reasons for his 
discharge from service (i.e. apathy, defective attitude and 
unsuitability) were actually a result of his sleep apnea.  
The record, however, contains no documentation to support 
this.  Once again, there is no documentation of record 
showing that the veteran complained of fatigue or daytime 
sleepiness and no evidence that he contended that the apathy, 
defective attitude and unsuitability found by his superiors 
was related to fatigue from poor sleep.  Thus, the Board also 
does not find this contention credible.  

The evidence of record also does not establish that the 
veteran's current sleep apnea is related to service or to any 
of his service connected disabilities including depression or 
hypertension.  The only medical opinion of record to directly 
address a potential nexus between service and current sleep 
apnea, the March 2006 VA examination, specifically found that 
it could not be determined whether the veteran's sleep apnea 
was service related or not because there was no indication in 
the record to show that the veteran was suffering from sleep 
apnea in service.  Further, the record contains no competent 
evidence that the veteran's depression, hypertension or any 
other service connected disability has caused or aggravated 
his sleep apnea.  See 38 C.F.R. § 3.310.  There is competent 
evidence that the veteran's sleep apnea may have caused or 
aggravated his depression (as the veteran has been given a 
potential diagnosis of rule out major depressive disorder 
secondary to sleep apnea) but such a relationship cannot form 
the basis for a grant of service connection for sleep apnea.  
Id.  Also, as mentioned above, aside from the veteran's 
contentions, which the Board does not find credible, the 
first evidence of record of manifestation of sleep apnea does 
not come until 1997, some 14 years after service.  A lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   Although the veteran may believe that his current 
sleep apnea is related to service or to service connected 
disability, as a layperson, his allegations are not competent 
evidence of a medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, given that there is no 
competent evidence of record showing that the veteran's 
current sleep apnea is related to service and specific 
competent evidence indicating that there is no basis in the 
record for finding such a relationship, the weight of the 
evidence is against a finding of a nexus between the 
veteran's military service and his current sleep apnea.

The Board notes that the instant decision is not at all 
predicated on the inaccurateness of the veteran's 
representative's October 2006 contention that the veteran had 
had a sleep evaluation in service, which produced a diagnosis 
of sleep apnea.  As the veteran subsequently indicated that 
this statement was simply not true, the Board now views the 
contention as an erroneous statement.  Thus, the veteran's 
claim was not in any way negatively affected by the 
impossibility of producing or identifying a sleep study in 
service that never took place. 

Given that the record does not contain documentation of a 
sleep apnea-related complaint until 14 years after service; 
given that the veteran's contention of sleep apnea-related 
pathology beginning in service is not credible; and given 
that there is no competent evidence of a nexus between 
current sleep apnea and service or service connected 
disabilities including depression and hypertension, the Board 
must conclude that the weight of the evidence is against a 
finding of service connection on either a direct or secondary 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.


ORDER

Entitlement to service connection for sleep apnea including 
as secondary to depression, hypertension and other service 
connected disabilities is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


